Title: To George Washington from William Heath, 3 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point December 3d 1780
                        
                        I have been honored with yours of the 28th Ulto—I have made a distribution of the Troops assigned to my
                            Command, conformable to your pleasure, where it has been signifyed, & in other cases, have acted according to my
                            own discretion, and hope it will meet your Excellencys approbation.
                        The New Jersey Line have gone to Pompton. The New York Regiments, now embarking their baggage in order to
                            proceed to Albany.
                        The Connecticutt Line, with Colonel Webbs regiment sent over to them, are hutting back of Constitution
                            Island, to the North of Danforths, in very good ground, and near the Post. This Line has one regiment assigned to the
                            North Redoubt, another to the middle Redoubt, and a third to Constitution Island—as their alarm Post; and a Detachment of
                            eighty men hutted near the North Redoubt, to be at hand to support the Guards, in case of an attack, untill the regiments
                            assigned to the respective Posts can arrive; the remainder of the Line, to be ready to act as occasion may require. This
                            Line mounts a Captains Guard at the Continental Village, a Captains Guard at Constitution Island, and a Subalterns guard
                            in the North Redoubt and the same in the middle Redoubt. 
                        Massachusetts Line drawing for their Quarter their disposition as follows.
                        1st Brigade to hutt in the woods back of the Garrison.
                        2d Brigade quartered in the great Barrack.
                        3d Brigade to occupy the Hutts built by the York Line.
                        4th Brigade quartered in the Barracks in Fort Clinton &c. This Brigade have the defence of Fort
                            Clinton, and its Dependancies—Two regiments of the Massachusetts Line are assigned to the defence of Fort Putnam. One to
                            Fort Wyllys—Do Fort Webb—Do No. 1 Do No. 2 Do No. 3. Do No. 4—The remainder of the Line to act as
                            occasion may require.
                        The 2d Rhode Island regiment are gone to hutt near Robinsons Hills.
                        The New Hampshire Line hutted in the Highlands North East of Soldiers Fortune.
                        2d Dragoons gone to Connecticutt. A Detachment of 150 regular Troops with some State Militia on the Line,
                            with orders to patrole from the Hudsons river above Croton to Pines bridge & down to North Castle and Bedford.
                        Colonel Hazens regiment gone to Fish Kill to do the duties at that Post.
                        Horses have been sent off—Six months Levies discharging in the manner proposed by your Excellency.
                        I am sorry that it is not in my power to add, that we are well supplyed with provisions. I have the honor to
                            be with the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    